UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K/A CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) / OF THE SECURITIES EXCHANGE ACT OF 1934 January 25, 2008 Date of report (Date of earliest event reported) DURAVEST, INC. (Exact Name of Registrant as Specified in Its Charter) FLORIDA 0-27489 State or Other Jurisdiction of Incorporation Commission File Number 65-0924320 IRS Employer Identification Number 1040 S Milwaukee Ave, Suite 250 Wheeling, IL 60090 (Address of Principal Executive Offices/Zip Code) (312) 525-8285 (Registrant’s Telephone Number, Including Area Code) 101 N. Wacker Drive, Suite 2006, Chicago Illinois 60606 (Former name or former address, if changed since last report) o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers As previously reported on Form 8-K filed on January 23, 2008 under this Item 5.02, Friedrich-Whilhelm Goebel, a former member of the Duravest, Inc. (the “Company”) Board of Directors, informed Duravest by letter that he was resigning from the Board over a disagreement with management. The Company provided Mr. Goebel with a copy of the disclosures made by the Company in the Form 8-K in accordance with Item 5.02 of Form 8-K. Mr. Goebel sent the Company a letter, dated January 25, 2008 in response to the Company’s disclosures in the Form 8-K, which is filed herewith as Exhibit 99. The Company respectfully disagrees with the assertions made in Mr. Goebel’s January 25, 2008 letter. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibit Exhibit 99 Letter of Friedrich-Wilhelm Goebel from Duravest’s Board of Directors dated January 25, 2008. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DURAVEST, INC. Dated:January 29, 2008 By: /s/ Dieter Benz Dieter Benz, Chief Financial Officer
